Regenicin, Inc.
10 High Court
Little Falls, NJ  07424


August 2, 2010


Mr. Randall E. McCoy
10 High Court
Little Falls, NJ  07424




 
Re:
Executive Officer Employment Agreement, dated July 16, 2010, by and between
Randall E. McCoy and Windstar, Inc. (the “Employment Agreement”)



Dear Mr. McCoy:


This letter will confirm the agreement between you and Regenicin, Inc. (f/k/a
Windstar, Inc.) (“Regenicin”) that, notwithstanding anything to the contrary set
forth in Section 3(a) of the Employment Agreement, your annual base salary will
be $125,000 until such time as Regenicin achieves a positive net income for the
preceding calendar quarter as determined in accordance with GAAP and reported in
Regenicin’s financial statements filed with the Securities and Exchange
Commission under the Securities and Exchange Act of 1934, as
amended.  Immediately upon Regenicin attaining such positive net income, your
annual base salary will be increased to $250,000 as stated in the Employment
Agreement.


Except as amended hereby, the Employment Agreement shall remain in full force
and effect.  The Employment Agreement, as amended by this letter, represents the
entire agreement of the parties with respect to the subject matter thereof,
superseding all prior agreements and understandings, written or oral.  All
references to "this Agreement" in the Employment Agreement shall be deemed to
refer to the Employment Agreement as amended by this letter.


If this letter accurately sets forth your understanding of our agreement, please
sign this letter where indicated below and return it to me.
 
Sincerely,


Regenicin, Inc.




By: /s/ Joe Connell
     Joe Connell, President


Agreed and Accepted this 2nd day
of August, 2010:




/s/ Randall E. McCoy
Randall E. McCoy